Citation Nr: 0030468	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-24 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Propriety of amount of recoupment of disability severance 
pay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from July 1987 to September 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In September 1990, the veteran was discharged from 
service by reason of disability in the form of ulcerative 
colitis.

2.  The veteran received disability severance pay in the 
total, pre-tax amount of $5,283.00.

3.  In June 1991, the RO established service connection for 
ulcerative colitis, evaluated as 30 percent disabling, 
effective September 18, 1990.

4.  The veteran waived his right to receive retired military 
pay effective July 1, 1991.



CONCLUSION OF LAW

The entire amount of disability severance pay, $5,283.00, is 
subject to recoupment.  10 U.S.C.A. § 1754 (West 1991); 
38 U.S.C.A. §§ 1212, 1174, 5304 (West 1991); 38 C.F.R. 
§§ 3.700, 3.750 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Except to the extent retirement pay is waived under other 
provisions of law, not more than one award of pension or 
compensation shall be made concurrently to any one person 
based on such person's service.  Pension, compensation or 
retirement pay on account of any person's own service shall 
not be paid to such person for any period for which such 
person received active service pay.  
38 U.S.C.A. § 5304(a)(1), (c); see also 38 C.F.R. §§ 3.700, 
3.750.  

A member who has received severance pay based on service in 
the armed forces shall not be deprived, by reason of his 
receipt of such severance pay of any disability compensation 
to which he is entitled under the laws administered by VA but 
there shall be deducted from that disability compensation an 
amount equal to the total amount of severance pay received.  
10 U.S.C.A. § 1174(h)(2); see also 
38 C.F.R. § 3.700(a)(2)(iii).  Where the disability or 
disabilities found to be service connected are the same as 
those upon which disability severance pay is granted, an 
award of compensation will be made subject to recoupment of 
the disability severance pay.  38 U.S.C.A. § 1212; 38 C.F.R. 
§ 3.700(a)(3).

The Secretary shall deduct amounts of indebtedness to the 
United States by virtue of a person's participation in a 
benefits program administered by the Secretary from future 
payments made to such person under laws administered by the 
Secretary, providing reasonable notice of such withholding is 
made to the party in question.  38 U.S.C.A. § 5314 (West 
1991).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the plain 
language of a statute "must be given effect unless a 
'literal application of [it] will produce a result 
demonstrably at odds with the intention of the drafters.'"  
Gardner, 1 Vet. App. at 586-87 (quoting Griffin v. Oceanic 
Contractors, Inc., 458 U.S. 564, 73 L. Ed. 2d 973, 102 S. Ct. 
3245 (1982)).

Analysis

In September 1990, the veteran was discharged from service by 
reason of disability in the form of ulcerative colitis.  He 
received disability severance pay in the total, pre-tax 
amount of $5,283.00.  

In June 1991, the RO established service connection for 
ulcerative colitis, evaluated as 30 percent disabling, 
effective September 18, 1990.  The veteran waived his right 
to received retired military pay effective July 1, 1991.

In December 1992, the RO advised the veteran that his 
compensation benefits would be suspended until the amount of 
$5,283.00 received as severance pay was recouped in full.  
The veteran was afforded opportunity to present evidence to 
show such amount to be in error.

The veteran argues that only $4,272.60 should be recouped 
insofar as that is the amount he received subsequent to the 
deduction of Federal taxes.

The recoupment of the veteran's severance pay from his VA 
disability compensation is prescribed by Congress, and is 
implemented by VA in 38 C.F.R. § 3.700.  This regulation 
specifically states that where a veteran is awarded VA 
disability compensation on or after September 15, 1981, and 
received a lump-sum readjustment at the time of service 
separation, or where a veteran has received separation pay at 
service separation, the VA is entitled to recoup the total 
amount of the readjustment or separation payment.  Id.  10 
U.S.C.A. § 1174.  Such is the case applicable to the instant 
veteran.

The Board recognizes that in 1996, Public Law 104-201, 
section 653, amended 10 U.S.C.A. § 1174(h)(2) to add that the 
amount of benefits subject to recoupment would be reduced by 
"the amount of Federal taxes withheld from such pay (such 
withholding being at the flat withholding rate for Federal 
income tax withholding, as in effect pursuant to regulations 
prescribed under chapter 24 of the Internal Revenue Code of 
1986)."  However, section 653(b) of the Public Law provided 
that the amendment would take effect on October 1, 1996, and 
would apply to payments of separation pay, severance pay, or 
readjustment pay that were made after September 30, 1996.  
Thus, for payments received prior to October 1, 1996, such as 
in the veteran's case, the entire pre-tax amount must be 
recouped.  Prior to this amendment, VA recouped the gross 
amount of the disability severance pay.  See VAOPGCPREC 67-91 
(1991) ("[a] veteran who receives military disability 
severance pay under 10 U.S.C. § 1212(c) cannot receive VA 
disability compensation until VA has recouped an amount equal 
to the 'gross amount' of the disability severance pay[,]").

Accordingly, the payment of the veteran's VA disability 
compensation is properly withheld until the entire amount of 
his severance pay, $5,283.00, is recouped.  10 U.S.C.A. § 
1174; 38 U.S.C.A. §§ 1774, 5304, 7104; 38 C.F.R. § 3.700(a).  
Based on the facts, specifically the dates of the veteran's 
awards of compensation and severance pay, there is no legal 
basis to limit recoupment to $4,272.60.  The veteran's claim 
is denied.  


ORDER

The $5,283.00 amount of disability severance pay determined 
subject to recoupment by the RO is proper.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 4 -


